Adams, Ch. J.
I. The action was commenced in the police court of the city of Des Moines. Verdict and judgment having been rendered against the defendant in that court, he appeals to the District Court. In the District Court he filed a motion to dismiss, upon the ground that he was im*754properly denied a change of venue by the police court. The record shows a motion and affidavit for a change of venue filed in the police court, but does not show any ruling thereon. In such case it is to be presumed that a ruling was waived. The motion, therefore, based upon alleged error in such ruling was properly overruled.
II. The defendant demurred to the information because it charged the defendant merely with selling intoxicating liquor, and did not charge him with selling any particular kind of intoxicating liquor. The demurrer was overruled. In this we see no error. The information was as specific as the statute, and was, we think, sufficient.
III. In the motion for a new trial filed by defendant, he complains that the court erred in the instructions given. No error is specifically pointed out, and we discover none. In our opinion the judgment must be
Affirmed.